Broyles, P. J.
1. The following, excerpt from the charge of the court is complained of: ' “ A witness may be impeached by contradictory statements previously made by him as to matters relevant to his testimony and to the case; and where a witness has been so successfully impeached, it is your duty to disregard his testimony altogether.” Standing alone this excerpt is error, as the jury have the right to determine for themselves the credibility of a witness, even if they find he has been “successfully” impeached. Civil Code (1910), § 5884. When, however, this excerpt is considered with its immediate context, it does not- require a new trial of the case. Immediately following the excerpt complained of the judge added: “but whether a witness has been so successfully impeached or not, and what credit you will give to the testimony of each and every witness, is a■ matter entirely for you as jurors to determine (Italics ours.) In our opinion the excerpt complained of’and the instructions just quoted which immediately followed it, when considered together, clearly instructed the jury that, after all, even if they believed that any witness had been successfully impeached by proof of contradictory, statements previously made by him as to a material matter, it was for them'to determine what credit should be given his testimony. The charge was therefore not contrary to the code-section cited above. See cases cited in Park’s Ann. Code, under § 5884.
*3672. The remaining special ground of the motion for a hew trial 'is without merit.
3. The verdict was amply authorized by the evidence, -and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

Bloodworth, J., concurs.